Citation Nr: 0509694	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  97-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability of the 
left ankle.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1995.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

On October 16, 2003, the Board issued a decision wherein it 
denied service connection for a disability of the left ankle 
and costochondritis.  The Board remanded claims for an 
increased initial evaluation for a cervical spine disability 
and an increased evaluation, including restoration of a 
previously assigned evaluation, for a disability of the low 
back.  

The veteran brought an appeal from the October 2003 Board 
decision regarding the disability of the left ankle to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In September 2004, the CAVC vacated the October 2003 Board 
decision as it pertained to a disability of the left ankle 
and remanded the case to the Board for readjudication and the 
issuance of a new decision.  

In January 2005, the veteran's attorney submitted additional 
evidence to the Board that was directed to the disability of 
the left ankle and costochondritis.  The claim of service 
connection for costochondritis had been denied in the October 
2003 Board decision and not appealed to the CAVC.  Thus, in 
light of the attorney's statement regarding the purpose of 
the recently submitted evidence, the information is accepted 
as an application to reopen the claim of service connection 
for costochondritis.  

As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The issues of increased ratings for the cervical spine and 
low back disabilities are in remand status as a result of the 
October 2003 Board decision and are not a part of appeal 
addressed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the CAVC for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In July 2002 the RO issued a VCAA notice letter to the 
veteran in connection with his claim of entitlement to 
service connection for a disability of the left ankle.


The veteran has been afforded VA examinations in connection 
with his current appeal of service connection for the 
disability at issue.  In the Joint Motion for Partial Remand, 
dated in September 2004, the parties observed that VA 
examiners in April 2002 and earlier in January 2001 reported 
arthralgia of the left ankle and that the examiner in April 
2002 stated the veteran did not suffer a left ankle injury in 
service.  However the parties noted that the service medical 
records did document a sprain of the left ankle in October 
1991.  

The question of whether arthralgia constitutes a current 
disability for purposes of service connection or whether 
another diagnosis is more appropriate in light of the medical 
evidence of a left ankle sprain in service would seem to 
require a medical assessment based upon a consideration of 
positive evidence of injury during military service.  It 
appears that the examiner apparently overlooked the reference 
to a left ankle sprain in the service medical records and his 
conclusion that the veteran did not have Achilles tendonitis 
would not be determinative of whether any residual disability 
of the sprain was present.

38 C.F.R. § 4.1 (2004) provides that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history." 
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board must also observe that the CAVC has held that pain 
per se is not a chronic acquired disability upon which to 
predicate a grant of service connection.  Sanchez-Benitez, 13 
Vet. App. 282 (1999).  Arthralgia is defined as pain in a 
joint.  Dorland's Illustrated Medical Dictionary, 140 (28th 
ed. 1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
left ankle disorder since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports, if any.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  The VBA AMC should arrange for a VA 
special orthopedic examination by the 
examiner who conducted the examination in 
April 2002 or another orthopedic 
specialist, including on a fee basis if 
necessary, if that examiner is no longer 
available for the purpose of ascertaining 
the current nature, extent of severity, 
and most of all etiology of any left 
ankle disorder(s) which may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

It is requested that the examiner address 
the following medical issues:

Based on a review of the evidentiary 
record and the veteran's provided medical 
history, is it at least as likely as not 
that any left ankle disorder(s) found on 
examination is/are related to service on 
any basis, in particular the left ankle 
sprain reported in October 1991, or if 
preexisting service, was/were aggravated 
thereby.

If arthralgia remains the appropriate 
diagnosis, the examiner should also 
explain the medical basis for that 
diagnosis in light of the objective 
findings and whether it represents a 
diagnosis of underlying disability of the 
left ankle related to injury during 
military service.


Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a disorder of the 
left ankle.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination without 
good cause shown may adversely affect the outcome of his 
claim for service connection, and may result in a denial.  
38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



